SEC Registration Nos. Nos. 811-03334 and 002-75106 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No.61 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No.61XX Calvert Social Investment Fund (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective X Immediately upon filing pursuant to paragraph (b) on, January 31, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on, [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on, [date] pursuant to paragraph (a)(2) of rule 485. EXPLANATORY NOTE This filing relates solely to Calvert Enhanced Equity Portfolio, Class I. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Bethesda, and State of Maryland on the 23rd day of February 2011. CALVERT SOCIAL INVESTMENT FUND BY: ** Barbara Krumsiek Senior Vice President and Trustee/Director SIGNATURES Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on the 23rd day of February 2011, by the following persons in the capacities indicated. Signature Title ** D. WAYNE SILBY PRESIDENT AND TRUSTEE/DIRECTOR ** JOHN G. GUFFEY, JR. TRUSTEE ** BARBARA J. KRUMSIEK SENIOR VICE PRESIDENT AND TRUSTEE ** RONALD M. WOLFSHEIMER TREASURER (PRINCIPAL ACCOUNTING OFFICER) ** REBECCA L. ADAMSON TRUSTEE ** RICHARD L. BAIRD, JR. TRUSTEE ** JOY V. JONES TRUSTEE ** TERRENCE J. MOLLNER TRUSTEE ** MILES DOUGLAS HARPER, III TRUSTEE **By: /s/ Lancelot A. King Lancelot A. King Executed by Lancelot A. King, Attorney-in-fact on behalf of those indicated, pursuant to Powers of Attorney forms, incorporated by reference to Registrant's Post-Effective Amendment No. 51, dated January 31, 2011, accession number 0000356682-11-000002. Calvert Social Investment Fund Post-Effective Amendment No. 61 Registration No. 002-75106 EXHIBIT INDEX XBRL Instance Document Ex-101.ins XBRL Taxonomy Extension Schema Document Ex-101.sch XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.cal XBRL Taxonomy Extension Labels Linkbase Ex-101.lab XBRL Taxonomy Extension Presentation Linkbase Document Ex-101.pre XBRL Taxonomy Extension Definition Linkbase Ex-101.def
